Case: 21-20631     Document: 00516370028         Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 24, 2022
                                  No. 21-20631
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Davis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:01-CR-140-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Robert Davis, federal prisoner # 97410-079, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. We review
   for an abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020). We need not consider whether the district court erred by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20631      Document: 00516370028           Page: 2   Date Filed: 06/24/2022




                                     No. 21-20631


   determining that Davis failed to show extraordinary and compelling reasons
   warranting a sentence reduction because the district court’s alternative
   consideration of the 18 U.S.C. § 3553(a) factors provides a sufficient basis for
   affirmance. See Ward v. United States, 11 F.4th 354, 360–62 (5th Cir. 2021);
   Chambliss, 948 F.3d at 693–94.
          On appeal, Davis contends that relief is warranted based on his high
   risk for serious illness if he contracts COVID-19, the extraordinary length of
   his sentence, intervening changes in sentencing laws, his acceptance of
   responsibility, and his record of post-sentencing rehabilitation. However, the
   district court determined that the sentencing factors did not support a
   sentence reduction due to Davis’s role in his offense of conviction, the nature
   of his offense, and his “extensive criminal history.” Davis’s disagreement
   with the district court’s weighing of the Section 3553(a) factors does not
   warrant reversal. See Chambliss, 948 F.3d at 694.
          AFFIRMED.




                                          2